Citation Nr: 0300982	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-11 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky



THE ISSUE

Entitlement to an apportionment of VA nonservice-connected 
pension benefits of an incarcerated veteran.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty in the United States 
Navy from February 1975 to August 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision of 
April 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
apportionment of VA nonservice-connected disability 
pension benefits of the incarcerated veteran for the 
benefit of his dependent children on the ground that their 
income was excessive.  The claimant, who is the estranged 
spouse of the veteran, is the natural mother and custodian 
of the veteran's two minor children, initiated an appeal 
of that decision.  Although the veteran has agreed to the 
cited apportionment, contested claim procedures have been 
implemented.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that both the claimant and the veteran 
were notified of the provisions of the VCAA by separate 
Statement of the Case, issued on July 29, 2002, which 
informed them of VA's duty to notify each of them of the 
information and evidence necessary to substantiate the 
claim and to assist them in obtaining all such evidence.  
That Statement of the Case also informed the claimant and 
the veteran which part of that evidence would be obtained 
by the RO and which part of that evidence would be 
obtained by the claimant and the veteran, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he 
or she was required to provide and what evidence the VA 
would attempt to obtain).  

That Statement of the Case also notified the claimant and 
the veteran of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent 
law and regulations governing apportionments of pension 
benefits of incarcerated veterans, as well as income 
computation, the decision reached, and the reasons and 
bases for that decision.  In addition, that Statement of 
the Case informed the claimant and the veteran of VA's 
duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and as to which 
the claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those 
records.  Further, that Statement of the Case informed the 
claimant and the veteran that should efforts to obtain 
records identified by the claimant or the veteran prove 
unsuccessful for any reason which the claimant or the 
veteran could remedy, the VA would notify the claimant and 
the veteran and advise them that the ultimate 
responsibility for furnishing such evidence lay with the 
individual seeking to claimant enter that evidence into 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant and the veteran of required information and 
evidence and of its duty to assist them in obtaining all 
evidence necessary to substantiate the claim have been 
fully met.  Neither the appellant nor the veteran have 
argued a notice or duty to assist violation under the 
VCAA, and the Board finds that there is no question that 
the appellant and the veteran are fully notified and aware 
of the type of evidence required to substantiate the 
claim.  In view of the extensive factual development in 
the case, as demonstrated by the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating this 
appeal.  For those reasons, further development is not 
necessary for compliance with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  The claimant and the veteran were married on November 
7, 1992, and two children were born of that marriage, 
C.G.D., born April [redacted], 1991, and C.N.D., born October [redacted], 
1993. 

3.  A rating decision of March 1999 granted a permanent 
and total disability rating for pension purposes to the 
claimant, effective February 11, 1998; and VA nonservice-
connected improved pension benefits were paid the veteran, 
including additional pension benefits for his dependent 
spouse and his two minor children, C.G.D., and C.N.D., 
commencing in March 1999.

4.  In August 1999, the veteran submitted a copy of a 
petition for legal separation between him and his wife, 
showing that the parties had separated on March 29, 1999; 
that document further showed that the veteran was disabled 
and drawing SSA disability benefits and VA disability 
pension benefits, while his estranged spouse was currently 
disabled and drawing worker's compensation benefits.  

5.  By RO letter of September 1999, the veteran was 
notified that the RO proposed to remove his estranged wife 
from his award of VA nonservice-connected pension benefits 
because he was separated from her and not providing any 
support; that it was proposed to remove her from his award 
as of the date of separation; following that notice to the 
veteran, he acceded to the RO's proposal to remove his 
estranged spouse from his award, and discontinue the 
additional dependent's benefits being paid him on her 
account.  

6.  In an October 2000 letter, with supporting documents, 
the veteran reported that he had been incarcerated for a 
felony since October 6, 2000; that he was currently 
receiving VA benefits; that he wanted to know if his minor 
children might be eligible for his VA nonservice-connected 
pension benefits.  He submitted legal documents showing 
that he was incarcerated on October 6, 2000, following 
conviction of a felony; and a letter from his estranged 
spouse, who requested an apportionment of the claimant's 
VA nonservice-connected pension benefits for the use and 
benefit of the minor children of the parties.  

7.  By RO letter of December 2000, the RO acknowledged 
receipt of the request for an apportionment of the 
incarcerated veteran's VA nonservice-connected pension 
benefits, and asked that the veteran's estranged spouse 
submit additional information in support of her claim for 
an apportionment of the claimant's VA nonservice-connected 
pension benefits, including the names of all dependents in 
her household, a list of all monthly income from any 
source; a list of all monthly expenses for herself and all 
dependents still living with her; the address of the 
prison where the veteran is incarcerated; a copy of any 
court order for support; and to state the average monthly 
support paid by the veteran for herself and the children.  
An identical letter was provided the veteran notifying him 
of the request for an apportionment of his benefits on 
behalf of his spouse and two children.  

8.  With a Declaration of Status of Dependents (VA Form 
21-686c), received at the RO in January 2001, the 
veteran's estranged spouse reported that she lived alone 
with the two children of the parties; that the veteran 
gave her $400. per month until January 2001, when all his 
income stopped; that she mortgaged his house to pay his 
lawyer's fees, and to buy a new Jeep; that the veteran's 
only income was the $125. monthly money orders sent to 
him; and that she was entitled to receive an apportionment 
of the veteran's VA nonservice-connected pension benefits 
for the use and benefit of the minor children of the 
parties.  

9.  The veteran's estranged spouse reported that, 
effective in January 2001, her worker's compensation 
benefits would rise to $405. per month, while her monthly 
SSA benefits would be in the amount of $633., and that 
each of the minor children of the parties would receive 
$123. per month, totaling average monthly income of 
$1284.; while her average monthly expenses, including a 
mortgage payment of $483.; a phone bill of $100.; 
utilities of $180.; cable costs of $26.; clothing for the 
children of $25. each; $40. for ball games and eating out; 
$250. for groceries; $20-$50. for doctors and dentists; 
$60. for gasoline; and $100. to $125. to the veteran for 
prison expenses, totaling $1179.  She further reported 
assets of $5,000. in retirement funds, a $3,000. 
Certificate of Deposit, $400. in a savings account, and 
$800. in a checking account, totaling $9,200.  

10.  In a Special Apportionment Decision, dated in April 
2001, the RO determined that the correct average monthly 
income figures for the claimant's household income was her 
SSA of $653., her workman's compensation of $405., SSA 
benefits of $123. for each minor child, totaling $1,304; 
that he had stocks and savings and checking accounts in 
the sum of $8,435., and that her enumerated monthly 
expenses totaled $1,149.  The requested apportionment was 
denied based upon a determination that her average 
household income was sufficient to take care of her two 
children, giving rise to this appeal.   


CONCLUSION OF LAW

Entitlement to a apportionment of VA nonservice-connected 
pension benefits of an incarcerated veteran is not 
warranted based upon excessive income.  38 U.S.C.A. 
§ 38 C.F.R. §§ 3.23, 3.666, 3.271, 3.272 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty in the United States 
Navy from February 1975 to August 1975. 

A rating decision of March 1999 granted a permanent and 
total disability rating for pension purposes to the 
claimant, effective February 11, 1998; and nonservice-
connected disability pension benefits were paid the 
veteran, including additional pension benefits for his 
dependent spouse and two children, C.G.D. and C.N.D., 
beginning in March 1999.

In August 1999, the veteran submitted a petition for legal 
separation between him and his wife, showing that the 
parties had separated on March 29, 1999; that the parties 
requested joint custody of the children of the parties; 
and requested that the veteran be required to pay the sum 
of $100. per week for the support of the minor children of 
the parties.  That document further showed that the 
veteran was disabled and drawing SSA disability benefits 
and VA disability pension benefits, while his estranged 
spouse was currently disabled and drawing worker's 
compensation benefits.  

By RO letter of September 1999, the veteran was notified 
that the RO proposed to remove his estranged wife from his 
award of VA nonservice-connected pension benefits because 
he was separated from her and not providing any support; 
that it was proposed to remove her from his award as of 
the date of separation; and that such action would create 
an overpayment of VA disability pension benefits.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received at the RO in October 1999, the 
veteran acceded to the RO's proposal to remove his 
estranged spouse from his award, and discontinue the 
additional dependent's benefits being paid him on her 
account.  

The veteran's estranged spouse was removed from his award 
of VA nonservice-connected pension benefits, effective the 
date of their separation, resulting in an overpayment of 
additional dependent's benefits being paid the veteran for 
his former dependent spouse; the claimant was informed by 
RO letter of this action by RO letter of November 1999, 
and of his right to request a waiver of the overpayment of 
VA nonservice-connected pension benefits in the calculated 
amount of $883.33.

The claimant's request for waiver of recovery of the 
overpayment, with an accompanying Financial Status Report 
(VA Form 20-5655) was received at the RO in January 2000; 
that request for waiver of recovery of the overpayment of 
VA nonservice-connected pension benefits was denied by 
decision of March 6, 2000; the veteran was notified of 
that determination and of his right to appeal, but did not 
initiate an appeal of that determination.

In a Report of Contact (VA Form 119) with a RO employee, 
dated in May 31, 2000, the veteran related that he did not 
receive any wages in 1999; that he cashed in a $5,000 
Certificate of Deposit in 1999; that he received $100. in 
interest in 1999; that each of his minor children receives 
monthly SSA benefits in the amount of $112.; and that he 
contributes $250. per month to the support of his 
children.  His award of VA improved disability pension 
benefits was adjusted to reflect that income.  

In an October 2000 letter, with supporting documents, the 
veteran reported that he had been incarcerated for a 
felony since October 6, 2000; that he was currently 
receiving VA benefits; that he wanted to know if his minor 
children might be eligible for his VA nonservice-connected 
pension benefits.  He submitted legal documents showing 
that he was incarcerated in a State Penitentiary on 
October 6, 2000; and a letter from his estranged spouse, 
the claimant herein, who requested an apportionment of the 
claimant's VA nonservice-connected pension benefits for 
the use and benefit of the two minor children of the 
parties.  

By RO letter of December 2000, the RO acknowledged receipt 
of the request for an apportionment of the veteran's VA 
nonservice-connected pension benefits, and asked that the 
veteran's estranged spouse submit additional information 
in support of her claim for an apportionment of the 
claimant's VA nonservice-connected pension benefits for 
the use and benefit of the minor children of the parties, 
including the names of all dependents in her household, a 
list of all monthly income from any source; a list of all 
monthly expenses for herself and all dependents still 
living with her; the address of the prison where the 
veteran is incarcerated; a copy of any court order for 
support; and to state the average monthly support paid by 
the veteran for herself and the children.  The veteran was 
notified by RO letter of the claim from his estranged 
spouse for an apportionment of his VA nonservice-connected 
pension benefits for the use and benefit of the minor 
children of the parties.  

In a Declaration of Status of Dependents (VA Form 21-
686c), received at the RO in January 2001, the veteran's 
estranged spouse reported that she lived alone with the 
two children of the parties; that the veteran gave her 
$400. per month until January 2001, when all his income 
stopped; that she manages his house to pay his lawyer's 
fees, and to buy a new Jeep; and that the veteran's only 
income was the $125. money orders sent to him.  The 
veteran's estranged spouse reported that, effective in 
January 2001, her worker's compensation benefits would 
rise to $405. per month, while her monthly SSA benefits 
would be in the amount of $633., and each of the minor 
children of the parties would receive $123. per month, 
totaling $1284.; while her average monthly expenses, 
including a mortgage payment of $483.; a phone bill of 
$100.; utilities of $180.; cable costs of $26.; clothing 
for the children of $25. each; $40. for ball games and 
eating out; $250. for groceries; $20-$50. for doctors and 
dentists; $60. for gasoline; and $100. to $125. to the 
veteran for prison expenses, totaling $1179.  She further 
reported assets of $5,000. in retirement funds, a $3,000. 
Certificate of Deposit, $400. in a savings account, and 
$800. in a checking account, totaling $9,200.  

In a Special Apportionment Decision, issued in April 23, 
2001, the RO determined that the veteran was not currently 
in receipt of VA pension benefits because he is 
incarcerated; that the correct SSA benefits figures for 
the claimant were $653, and $123, for each child; that the 
claimant's correct average monthly household income was 
$1,304.; that she has assets of $8,435. in stocks, savings 
and checking accounts; monthly, and combined monthly 
expenses of $1,149.  Based upon those facts, it was 
determined that the claimant's household income exceeded 
the death pension income limit of $834. For a surviving 
spouse and child, and apportionment of the veteran's VA 
pension benefits for the use and benefit of the children 
was denied.  Both the veteran and his estranged spouse 
were separately informed of that determination and of 
their right to appeal by RO letters of April 23, 2001.  

A Report of Contact (VA Form 119), dated in May 2000, 
shows that an employee of the Kentucky Department of 
Corrections, Frankfurt, Kentucky, informed the RO  that 
the veteran had been incarcerated since October 6, 2000, 
for a felony, and that his scheduled date of release was 
September 15, 2006.  

In May 2001, the veteran's estranged wife filed a timely 
Notice of Disagreement with the denial of an apportionment 
of the veteran's VA disability pension benefits for the 
use and benefit of the veteran's children.  She provided 
new figures for her monthly household expenses, as well as 
citing additional monthly expenses not previously claimed.  
In an enclosed Declaration of Status of Dependents (VA 
Form 21-686c), completed by the veteran, he cited his 
dependent children and his estranged spouse; noted that he 
was incarcerated at Lagrange Prison in Louisville; that as 
of January 1, 2001, he had no income other than money 
orders from his estranged spouse averaging $150.-200. per 
month; and that he had no objection to his wife receiving 
his check.  

In a December 2001 letter to the RO, the claimant's 
estranged spouse noted that she had previously filed a 
letter of disagreement with the denial of an apportionment 
of the veteran's VA disability pension benefits; that she 
had provided additional income and expense information; 
and that the veteran had signed a letter stating that he 
did not oppose an apportionment of his VA pension benefits 
in favor of his minor children.  

In a December 2001 letter to the RO, the claimant's 
estranged spouse noted that she had previously applied for 
an apportionment of the veteran's VA disability pension 
benefits for her minor children, but had been denied, and 
that she had filed an appeal, but was told that the RO had 
no record of her appeal.  She requested further 
appropriate action on her appeal.  

An RO letter of July 2002 acknowledged its receipt of the 
veteran's Declaration of Status of Dependents (VA Form 21-
686c), and informed him that a previous request for an 
apportionment has been received from his estranged spouse 
in October 2000; that after developing the household 
income of his spouse's and children's income, it was 
determined that her income was sufficient to take care of 
her two children, and her apportionment request was 
denied.  It was further noted that both the veteran and 
his spouse were separately informed of that determination 
and of their right to appeal by RO letters of April 23, 
2001; that a letter was received from his estranged spouse 
in May 2001; that the RO was not able to accept her letter 
as a Notice of Disagreement, and that the appeal period 
had expired.  It was further explained that, following an 
inquiry, a new Financial Status Report was provided the 
veteran's estranged spouse, and that upon return of that 
document, the RO would determine whether her financial 
circumstances had changed.  The veteran was further 
notified that since he was incarcerated on October 6, 
2000, his VA pension benefits had been discontinued, 
effective the 61st day, and that since that action was not 
taken until March 1, 2001, an overpayment had resulted 
which would have to be repaid.  He was further notified of 
his right to appeal that decision

Notwithstanding its assertion that it was unable to accept 
the claimant's May 2001 letter as a Notice of 
Disagreement, a Statement of the Case was provided the 
claimant and the veteran in July 2002 addressing the issue 
of entitlement of an apportionment of VA pension benefits 
of the incarcerated veteran.  The veteran was notified of 
that action.  A Substantive Appeal (VA Form 9), from the 
claimant was received in August 2002, with an attached 
statement from the veteran, and a VA Apportionment Request 
Form seeking an apportionment of the VA pension benefits 
of the veteran for the use and benefit of his two minor 
daughters.  

In that VA Apportionment Request Form, the claimant 
identified herself and the two minor daughters of the 
parties, as the only members of her household; reported 
savings and checking accounts and cash on hand of $1130.; 
IRA's of $4,360.; worker's compensation of $400.; SSA 
benefits of $643. for herself, and $247. for the minor 
children, totaling an average monthly household income of 
$1,290, and assets of $5,490.  She further reported 
average monthly household expenses of $476. for mortgage 
payment; $300. for food; $200. for utilities; $100. for 
clothing; $83. for real estate/property taxes; $100. for 
medical/dental costs; $29. for automobile insurance; $50. 
for lay-away payments; $100. for support for husband; $15. 
for educational expenses; and $15. for the children's 
basketball and cheerleading activities; totaling average 
monthly expenses of $1,468.  This report did not serve to 
reverse the RO's decision denying an apportionment of VA 
pension benefits of the incarcerated veteran.  

The claimant further related that she has been living off 
savings and $1,000. borrowed from her sister; that she has 
numerous unexpected expenses, including general 
entertainment for children, movies and ballgames; gas 
expenses for taking the children to see their father.  She 
requested a hearing at the RO before a traveling Member of 
the Board.  

A statement from the veteran, attached to the claimant's 
Substantive Appeal, expressed the opinion that his 
estranged spouse, the claimant herein, needed an 
apportionment of his VA pension benefits to take care of 
their children; that she drove 900 miles every weekend to 
bring the children to see him because he is incarcerated; 
and that he supports her request for an apportionment of 
his VA pension benefits for the support and benefit of his 
minor children.  

By RO letter of August 28, 2002, the claimant's request 
for a hearing at the RO before a traveling Member of the 
Board was acknowledged, and she was notified of other 
types of hearings she might request.  She returned that 
letter to the RO with an annotation stating that she would 
be unable to travel to a hearing because of medical 
conditions, but wanted to continue her appeal. 

By RO letters of October 29, 2002, the claimant and the 
veteran were notified that the case was being transferred 
to the Board for appellate consideration, and of their 
right to request a hearing before the Board, to submit 
additional evidence, or to appoint or change a 
representative, and the time limit for doing so.  


II.  Analysis

Governing law and regulations provide that where any 
individual to or for whom pension is being paid under a 
public or private law administered by the Department of 
Veterans Affairs is imprisoned in a Federal, State or 
local penal institution as the result of conviction of a 
felony or misdemeanor, such pension payments will be 
discontinued effective on the 61st day of imprisonment 
following conviction.  The payee will be informed of his 
or her rights and the rights of dependents to payments 
while he or she is imprisoned as well as the conditions 
under which payments to him or to her may be resumed on 
his or her release from imprisonment.  Payments of pension 
authorized under this section will continue until notice 
is received in the Department of Veterans Affairs that the 
imprisonment has terminated. 38 C.F.R. § 3.666 (2002).

(a) Disability pension.  Payment may be made to the 
spouse, child or children of a veteran disqualified under 
this section: 
(1) If the veteran continues to be eligible except 
for the provisions of this section, and 
(2) If the annual income of the spouse or child is 
such that death pension would be payable. 
(3) At the rate payable under the death pension law 
or the rate which the veteran was receiving at the time of 
imprisonment, whichever is less. 
(4) From the day following the date of discontinuance 
of payments to the veteran, subject to payments made to 
the veteran over the same period, if an informal claim is 
received within 1 year after notice to the veteran as 
required by this section and any necessary evidence is 
received within 1 year from the date of request; otherwise 
payments may  not be made for any period prior to the date 
of receipt of a new informal claim. 

(b) Death pension. Payment may be made to a child or 
children where a surviving spouse or child is disqualified 
under this section: 
(1) If surviving spouse is disqualified to child or 
children at the rate of death pension payable if there 
were no such surviving spouse; or 
(2) If a child is disqualified, to a surviving spouse 
or other child or children at the rate of death pension 
payable if there were no such child, and 
(3) From the day following the date of discontinuance 
of payments to the disqualified person, subject to 
payments made to that person over the same period if 
evidence of income is received within 1 year after  date 
of request; otherwise payments may not be made for any 
period prior  to the date of receipt of an informal claim. 
(4) The income limitation applicable to eligible 
persons will be that which would apply if the imprisoned 
person did not exist. 

(c) Resumption of pension upon release from incarceration. 
Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice. Where an 
award or increased award was made to any other payee based 
upon the disqualification of the veteran, surviving 
spouse, or child while in prison, such award will be 
reduced or discontinued as of date of last  payment and 
pension will be resumed to the released prisoner at a rate 
which will be the difference, if any, between the total 
pension payable and the amount which was paid to the other 
person or persons through the date of last payment and 
thereafter the full rate.

Improved pension rates for veterans and surviving spouses: 
38 C.F.R. §3.23

(a) Maximum annual rates of improved pension.  The 
maximum annual rates of improved pension for the following 
categories of beneficiaries shall be the amounts specified 
in 38 U.S.C. 1521 and 1542, as increased from time to time 
under 38 U.S.C. 5312.  Each time there is an increase 
under 38 U.S.C. 5312, the actual rates will be published 
in the "Notices" section of the Federal Register. 

(1) Veterans who are permanently and totally 
disabled.(Authority: 38 U.S.C. 1521(b) or (c))

(2) Veterans in need of aid and 
attendance.(Authority: 38 U.S.C. 1521(d))

(3) Veterans who are housebound.(Authority: 38 U.S.C. 
1521(e))

(4) Two veterans married to one another; combined 
rates.(Authority: 38 U.S.C. 1521(f))

(5) Surviving spouse alone or with a child or 
children of the deceased veteran in custody of the 
surviving spouse.(Authority: 38 U.S.C. 1541(b) or (c))

(6) Surviving spouses in need of aid and 
attendance.(Authority: 38 U.S.C. 1541(d))

(7) Surviving spouses who are housebound.(Authority: 
38 U.S.C. 1541(e))

(b) Reduction for income. The maximum rates of improved 
pension in  paragraph (a) of this section shall be reduced 
by the amount of the countable annual income of the 
veteran or surviving spouse.  (Authority: 38 U.S.C. 1521, 
1541)

(d) Definitions of terms used in this section:

(1) Dependent.  A veteran's spouse or child.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the  
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran. (Note that under 
§ 3.60 a veteran and  spouse who reside apart are 
considered to be living together unless they are 
estranged.)  A child of a veteran not in custody of the 
veteran and to whose support the veteran is not reasonably 
contributing, may not be considered the veteran's 
dependent.  (Authority: 38 U.S.C. 1521(b))

(2) In need of aid and attendance. As defined in Sec. 
3.351(b). 

(3) Housebound. As defined in Sec. 3.351(d)(2), (f). 
This term also includes a veteran who has a disability or 
disabilities evaluated as 60 percent or more disabling in 
addition to a permanent and totally disabling condition. 
See § 3.351(d)(1). 

(4) Veteran's annual income. This term includes the 
veteran's annual income, the annual income of the 
veteran's dependent spouse, and the annual income of each 
child of the veteran (other than a child for whom  
increased pension is not payable under 38 U.S.C. 1522(b)) 
in the veteran's custody or to whose support the veteran 
is reasonably  contributing (to the extent such child's 
income is reasonably available to or for the veteran, 
unless in the judgment of the Department of Veterans 
Affairs to do so would work a hardship on the veteran.) 
There is a rebuttable presumption that all of such a 
child's income is  reasonably available to or for the 
veteran.  (Authority: 38 U.S.C. 1521 (c), (h))

(5) Surviving spouse's annual income. This term 
includes the surviving spouse's annual income and the 
annual income of each child of the veteran (other than a 
child for whom increased pension is not payable under 38 
U.S.C. 1543(a)(2)) in the custody of the surviving spouse 
to the extent that such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of the Department of Veterans Affairs to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income 
is available to or for the surviving spouse.  (Authority: 
38 U.S.C. 1541(c), (g))

(6) Reasonable availability and hardship. For the 
purposes of  paragraphs (d)(4) and (d)(5) of this section, 
a child's income shall be considered "reasonably 
available" when it can be readily applied to meet the 
veteran's or surviving spouse's expenses necessary for 
reasonable family maintenance, and "hardship"' shall be 
held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement.  Expenses  
necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-
by-case basis, which are necessary to support a reasonable 
quality of life.  (Authority: 38 U.S.C. 501)

Computation of income.  38 C.F.R. § Sec. 3.271  

(a) General. Payments of any kind from any source shall 
be counted as income during the 12-month annualization 
period in which received unless specifically excluded 
under Sec. 3.272.  (Authority: 38 U.S.C. 501)

(1) Recurring income. Recurring income means income 
which is received or anticipated in equal amounts and at 
regular intervals (e.g.,  weekly, monthly, quarterly, 
etc.), and which will continue throughout an entire 12-
month annualization period.  The amount of recurring 
income for  pension purposes will be the amount received 
or anticipated during a 12- month annualization period. 
Recurring income which terminates prior to  being counted 
for at least one full 12-month annualization period will 
be treated as nonrecurring income for computation 
purposes. 
(2) Irregular income. Irregular income means income 
which is received or anticipated during a 12-month 
annualization period, but which is received in unequal 
amounts or at irregular intervals.  The amount of 
irregular income for pension purposes will be the amount 
received or anticipated during a 12-month annualization 
period following initial receipt of such income. 
(3) Nonrecurring income. Nonrecurring income means 
income received or anticipated on a one-time basis during 
a 12-month annualization period (e.g., an inheritance). 
Pension computations of income will  include nonrecurring 
income for a full 12-month annualization period  following 
receipt of the income. 

(b) Salary. Salary means the gross amount of a person's 
earnings or  wages before any deductions are made for such 
things as taxes,  insurance, retirement plans, social 
security, etc.

Exclusions from income. 38 C.F.R. § Sec. 3.272   The 
following shall be excluded from countable income for the  
purpose of determining entitlement to improved pension. 
Unless otherwise provided, expenses deductible under this 
section
are deductible only during the 12-month annualization 
period in which they were paid.(Authority: 38 U.S.C. 501)

(a) Welfare. Donations from public or private relief, 
welfare, or  charitable organizations. (Authority: 38 
U.S.C. 1503(a)(1))

(b) Maintenance. The value of maintenance furnished 
by a relative,  friend, or a charitable organization 
(civic or governmental) will not be  considered income. 
Where the individual is maintained in a rest home or  
other community institution or facility, public or 
private, because of  impaired health or advanced age, 
money paid to the home or the  individual to cover the 
cost of maintenance will not be considered  income, 
regardless of whether it is furnished by a relative, 
friend, or  charitable organization. The expense of 
maintenance is not deductible if it is paid from the 
individual's income.(Authority: 38 U.S.C. 501, 1503(a)(1))

(c) Department of Veterans Affairs pension benefits. 
Payments under  chapter 15 of title 38, United States 
Code, including accrued pension  benefits payable under 38 
U.S.C. 5121.(Authority: 38 U.S.C. 1503(a)(2))

(d) Reimbursement for casualty loss. Reimbursement of 
any kind for  any casualty loss. The amount to be excluded 
is not to exceed the  greater of the fair market value or 
the reasonable replacement cost of  the property involved 
at the time immediately preceding the loss. For  purposes 
of this paragraph, the term ``casualty loss'' means the  
complete or partial destruction of property resulting from 
an  identifiable event of a sudden, unexpected or unusual 
nature.  (Authority: 38 U.S.C. 1503(a)(5))

(e) Profit from sale of property. Profit realized 
from the disposition of real or personal property other 
than in the course of business, except amounts received in 
excess of the sales price, for example, interest on 
deferred sales is included as income. In  installment 
sales, any payments received until the sales price is  
recovered are not included as income, but any amounts 
received which exceed the sales price are included, 
regardless of whether they represent principal or 
interest.  (Authority: 38 U.S.C. 1503(a)(6))

(f) Joint accounts. Amounts in joint accounts in 
banks and similar  institutions acquired by reason of 
death of the other joint owner.  (Authority: 38 U.S.C. 
1503(a)(7)) 

(g) Medical expenses. Within the provisions of the 
following paragraphs, there will be excluded from the 
amount of an individual's  annual income any unreimbursed 
amounts which have been paid within the  12-month 
annualization period for medical expenses regardless of 
when  the indebtedness was incurred. An estimate based on 
a clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the 
purpose of authorizing prospective payments of  benefits 
subject to necessary adjustment in the award upon receipt 
of an amended estimate, or after the end of the 12-month 
annualization period  upon receipt of an eligibility 
verification report. (Authority: 38 U.S.C. 501)

(1) Veteran's income. Unreimbursed medical expenses will 
be excluded  when all of the following requirements are 
met: 
(i) They were or will be paid by a veteran or spouse 
for medical  expenses of the veteran, spouse, children, 
parents and other relatives  for whom there is a moral or 
legal obligation of support; 
(ii) They were or will be incurred on behalf of a 
person who is a  member or a constructive member of the 
veteran's or spouse's household;  and 
(iii) They were or will be in excess of 5 percent of 
the applicable  maximum annual pension rate or rates for 
the veteran (including  increased pension for family 
members but excluding increased pension  because of need 
for aid and attendance or being housebound) as in effect  
during the 12-month annualization period in which the 
medical expenses  were paid.

(2) Surviving spouse's income. Unreimbursed medical 
expenses will be  excluded when all of the following 
requirements are met: 
(i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, 
parents and other relatives for whom there is a moral or 
legal obligation of support; 
(ii) They were or will be incurred on behalf of a person 
who is a  member or a constructive member of the spouse's 
household; and 
(iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased  pension for family members 
but excluding increased pension because of need for aid 
and attendance or being housebound) as in effect during 
the  12-month annualization period in which the medical 
expenses were paid.(Authority: 38 U.S.C. 501)

(3) Children's income. Unreimbursed amounts paid by a 
child for  medical expenses of self, parent, brothers and 
sisters, to the extent  that such amounts exceed 5 percent 
of the maximum annual pension rate or  rates payable to 
the child during the 12-month annualization period in  
which the medical expenses were paid.  (Authority: 38 
U.S.C. 501)

The following shall be excluded from countable income for 
the purpose of determining entitlement to improved 
pension.  Unless otherwise provided, expenses deductible 
under this section are deductible only during the 12-month 
annualization period in which they were paid.  (Authority: 
38 U.S.C. 501)

(a) Welfare. Donations from public or private relief, 
welfare, or  charitable organizations.(Authority: 38 
U.S.C. 1503(a)(1))

(b) Maintenance. The value of maintenance furnished 
by a relative,  friend, or a charitable organization 
(civic or governmental) will not be considered income. 
Where the individual is maintained in a rest home or other 
community institution or facility, public or private, 
because of impaired health or advanced age, money paid to 
the home or the individual to cover the cost of 
maintenance will not be considered income, regardless of 
whether it is furnished by a relative, friend, or  
charitable organization. The expense of maintenance is not 
deductible if  it is paid from the individual's income.  
(Authority: 38 U.S.C. 501, 1503(a)(1))

(c) Department of Veterans Affairs pension benefits. 
Payments under chapter 15 of title 38, United States Code, 
including accrued pension benefits payable under 38 U.S.C. 
5121.  (Authority: 38 U.S.C. 1503(a)(2))

(d) Reimbursement for casualty loss. Reimbursement of any 
kind for any casualty loss. The amount to be excluded is 
not to exceed the  greater of the fair market value or the 
reasonable replacement cost of the property involved at 
the time immediately preceding the loss. For  purposes of 
this paragraph, the term "`casualty loss" means the 
complete or partial destruction of property resulting from 
an  identifiable event of a sudden, unexpected or unusual 
nature. (Authority: 38 U.S.C. 1503(a)(5))

(e) Profit from sale of property. Profit realized from the  
disposition of real or personal property other than in the 
course of  business, except amounts received in excess of 
the sales price, for example, interest on deferred sales 
is included as income.  In installment sales, any payments 
received until the sales price is recovered are not 
included as income, but any amounts received which exceed 
the sales price are included, regardless of whether they 
represent principal or interest.(Authority: 38 U.S.C. 
1503(a)(6))

(f) Joint accounts. Amounts in joint accounts in banks and 
similar institutions acquired by reason of death of the 
other joint owner.  (Authority: 38 U.S.C. 1503(a)(7))

(g) Medical expenses. Within the provisions of the 
following paragraphs, there will be excluded from the 
amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of 
when  the indebtedness was incurred.  An estimate based on 
a clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the 
purpose of authorizing prospective payments of  benefits 
subject to necessary adjustment in the award upon receipt 
of an amended estimate, or after the end of the 12-month 
annualization period upon receipt of an eligibility 
verification report.  (Authority: 38 U.S.C. 501)

(1) Veteran's income. Unreimbursed medical expenses will 
be excluded  when all of the following requirements are 
met: 
(i) They were or will be paid by a veteran or spouse for 
medical  expenses of the veteran, spouse, children, 
parents and other relatives  for whom there is a moral or 
legal obligation of support; 
(ii) They were or will be incurred on behalf of a person 
who is a  member or a constructive member of the veteran's 
or spouse's household; and 
(iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including  increased pension for family members 
but excluding increased pension because of need for aid 
and attendance or being housebound) as in effect  during 
the 12-month annualization period in which the medical 
expenses  were paid. 

(2) Surviving spouse's income. Unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met: (i) They were or will be paid by a 
surviving spouse for medical  expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support;  

(ii) They were or will be incurred on behalf of a person 
who is a  member or a constructive member of the spouse's 
household; and 

(iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased  pension for family members 
but excluding increased pension because of  need for aid 
and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid. (Authority: 38 U.S.C. 501)

(3) Children's income. Unreimbursed amounts paid by a 
child for medical expenses of self, parent, brothers and 
sisters, to the extent that such amounts exceed 5 percent 
of the maximum annual pension rate or  rates payable to 
the child during the 12-month annualization period in 
which the medical expenses were paid. (Authority: 38 
U.S.C. 501)

The record shows that the claimant, who is the veteran's 
estranged wife, has requested, on behalf of the two minor 
children of the veteran in her custody, an apportionment 
of VA disability pension benefits which would be payable 
to the veteran if he were not disqualified because of his 
incarceration following conviction of a felony.  The 
record shows that the veteran's benefits were discontinued 
61 days after his incarceration, and that he continues to 
be eligible except for the provisions of 38 C.F.R. § 3.666 
requiring such discontinuance, as provided 38 C.F.R. § 366 
(a) (1).  

Another requirement for payment of the veteran's VA 
disability pension benefits to a spouse or child requires 
that the annual income of the spouse or child is such that 
death pension would be payable, see 38 C.F.R. 
§ 3.666(a)(2); and at the rate payable under the death 
pension law or the rate which the veteran was receiving at 
the time of imprisonment, whichever is less. See 38 C.F.R. 
§ 3.666(a)(3).  

In this case, the claimant submitted a request for an 
apportionment of the VA disability pension benefits of the 
incarcerated veteran, and reported her household income 
and medical expenses for herself and her two minor 
dependent children of the claimant and veteran.  The 
Special Apportionment Decision of April 2001, now on 
appeal, revealed that the claimant's monthly income 
included SSA payments of $653, Workman's Compensation of 
$405., and SSA benefits in the amount of $123. For each 
child, totaling $1,304.  She further reported having 
$8,435. in stocks, and savings and checking accounts.  At 
that time, the current income limit for a surviving spouse 
and two children was $834. per month, and reducing the 
claimant's income by her claimed medical expenses did not 
bring her household income within the income limit for a 
surviving spouse and two children.  Based upon those 
figures, the RO determined that the claimant's average 
monthly household income was sufficient to take care of 
her and the veteran's two children.  The claimant and the 
veteran were notified of that decision and of their right 
to appeal, and the claimant filed a Notice of 
Disagreement.

The Board is bound in its decisions by the regulations of 
the Department, instructions of the Secretary of Veterans 
Affairs, precedent opinions of the chief legal officer of 
the VA, and precedent opinions of the Court of Veterans 
Appeals.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  
The income limits for receipt of an apportionment of VA 
disability pension benefits for incarcerated veterans are 
controlled solely by the above-cited law and regulations.  
The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis 
V. Brown,  6 Vet. App. 426, 430 (1994).  Based upon the 
foregoing, the Board finds that the claim for an 
apportionment of VA disability pension benefits for 
incarcerated veterans is legally insufficient.  Sabonis, 
id.

The Board has reviewed the evidence in this case, and 
finds that the RO correctly computed the claimant's 
average household monthly income, as well as her allowable 
deductions for her medical expenses.  In view of the 
foregoing, and for the reasons and bases stated, the claim 
for an apportionment of VA disability pension benefits of 
an incarcerated veteran must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, or evenly balanced, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The claim for an apportionment of VA disability pension 
benefits of an incarcerated veteran must be denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

